Walton, J.
Execution cannot issue in this case, as prayed for. The judgment, if one is rendered, must be satisfied in the manner provided in cases of appeal; that is, it must be entered on the list of debts entitled to dividends; it cannot be satisfied by a levy on real estate. R. S., c. 66, §§ 16 and 17. The decree of insolvency dissolved the attachment. R. S., c. 81, § 65. Bullard v. Dame, 7 Pick., 239. Parsons v. Merrill, 5 Metc., 356. And the act of 1875, c. 39, did not restore it for two reasons; first, the action was then pending, and actions pending at the time of the passage of an act, are not affected by it. R. S., c. 1, § 3 ; second, an act that should undertake to restore an attachment already dissolved, and where the property had been conveyed to a bona fide purchaser, would be unconstitutional and void. And we may add, that there is nothing in the act showing any intention on the part of the legislature, that it should have a retrospective effect. Exceptions sustained.
Appleton, C. J., Barrows, Danfortii, Yirgin and Peters, JJ., concurred.